         Case 1:19-cv-11235-LTS Document 79 Filed 02/18/21 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                   CIVIL ACTION NO. 19-cv-11235


SHAWN T. MCCLINTON
                 Plaintiff.
v.

LEIGHTON FACEY
                         Defendant.


                                      STATUS REPORT

       Pursuant to this Court’s order dated December 22, 2020 [ECF No. 71], the Defendant,

Leighton Facey, hereby submits the following status report:

       1. Plaintiff’s deposition was completed on February 9, 2021.

       2. From Defendant’s perspective, fact discovery is complete.

       3. Defendant intends to move for summary judgment and anticipates that his motion

           may be dispositive of all claims set forth in Plaintiff’s Amended Complaint [ECF No.

           77].

       4. Defendant anticipates needing 30 days to complete his summary judgment motion.

           Accordingly, Defendant requests that he have up to and including March 22, 2021, to

           file his summary judgment motion.




                                               1
         Case 1:19-cv-11235-LTS Document 79 Filed 02/18/21 Page 2 of 2




                                              Respectfully submitted,

                                              DEFENDANT, LEIGHTON FACEY

                                              By his attorneys:

                                              Eugene L. O’Flaherty
                                              Corporation Counsel



                                              /s/ Nicole M. O’Connor
                                              Nicole M. O’Connor (BBO#675535)
                                              Senior Assistant Corporation Counsel
                                              City of Boston Law Department
                                              City Hall, Room 615
                                              Boston, MA 02201
                                              (617) 635-4039
                                              Nicole.OConnor@boston.gov



                                CERTIFICATE OF SERVICE

        I, Nicole M. O’Connor, hereby certify that a true copy of the above document was served
upon all registered participants via this court’s electronic filing system and upon all those non-
registered participants by mailing a copy of same via first class mail to the address listed below
on February 18, 2021:

Shawn T. McClinton
Suffolk County South Bay House of Corrections
20 Bradston Street
Boston, MA 02118

                                                    /s/ Nicole M. O’Connor
                                                    Nicole M. O’Connor




                                                2
